SINGLE TENANT COMMERCIAL LEASE




This Single Tenant Commercial Lease (the “Lease”), dated as of this 15th day of
June, 2011 is made and entered into by and between K & K Unlimited, a New York
limited liability company (“Landlord”), and Cables Unlimited, Inc., a New York
corporation formerly known as CUI Acquisitions, Inc. (“Tenant”), based on the
following facts:


 
A.
Pursuant to an Agreement and Plan of Reorganization, dated as of June 6, 2011
(the “Reorganization Agreement”), by and among RF Industries, Ltd., a Nevada
corporation (“Parent”), CUI Acquisitions, Inc., a wholly owned subsidiary of
Parent, Cables Unlimited, Inc., a New York corporation (the “Predecessor”), and
Darren Clark (“Shareholder”), the Predecessor has merged with, and into, CUI
Acquisitions, Inc. (the “Merger”).  The Merger was effected immediately prior to
the execution and delivery of this Lease.

 
 
B.
In connection with the Merger, CUI Acquisitions, Inc., the Tenant hereunder, has
changed its name to “Cables Unlimited, Inc.”

 
 
C.
The Predecessor has heretofore rented the Premises (as defined below) from
Landlord and has conducted its business from the Premises.  Tenant, as the
successor to the Predecessor by virtue of the Merger, intends to continue to
conduct its business from the Premises.

 


 
1.  PREMISES AND TERM.



 
1.1
Termination of any Prior Agreement.   Effective as of the date of this
Agreement, any lease, rental agreement, license, or other understanding,
arrangement, or agreement, written or oral, between the Predecessor and the
Landlord (any such arrangement being a “Prior Agreement”) shall terminate,
without any further action or notice being required, and such termination shall
not entitle Landlord to any claim of default or demand for damages or other
remedies against Predecessor or Tenant.  Any Prior Agreement shall be of no
further force and effect and is hereby replaced in its entirety by this Lease.



 
1.2
Lease of Premises.  Landlord hereby leases to Tenant, and Tenant hereby leases
from Landlord the real property located at 3 Old Dock Road, Yaphank, New York,
11980, together with the building located thereon, and all affixed property,
furniture, fixtures, and equipment currently located in the building (the
“Premises”).  The lease of the Premises includes Tenant’s exclusive right to use
the parking spaces, loading docks, walkways, and other improvements on the real
property on which the Premises are located.



 
1.3
Term.   The term (“Term”) of this Lease is a five (5) year term that shall
commence on the date of this Agreement (the “Commencement Date”) and shall
terminate on the last day of the month in which the fifth anniversary of the
Commencement Date occurs, subject to Tenant’s option to extend as described in
Paragraph 21.12 (the “Termination Date”).  The Premises shall be delivered to
Tenant on the Commencement Date.


 
1

--------------------------------------------------------------------------------

 



 
1.4
Condition of Premises.   Tenant acknowledges and agrees that the Premises are
being delivered and leased in as-is condition; provided, however, that Landlord
represents and warrants to Tenant that the existing structure (including without
limitation the roof, foundations, exterior walls), and all building systems
(including without limitation, the plumbing, electrical, ventilating, air
conditioning, heating, and loading doors, if any) shall be (a) in good operating
condition and free of any leakage; (b) in compliance with applicable laws, and
(c) free of all Hazardous Material, as defined below, including, but not limited
to any asbestos containing material (whether or not friable) and any
lead-containing paint.



 
2.  BASE RENT AND ADDITIONAL PAYMENTS; SECURITY DEPOSIT.



2.1        Base Rent.  Tenant shall pay rent in the amount of $13,000 per month
(“Base Rent”).  The pro rated portion of the Base Rent for the balance of June
2011 shall be due and payable on the Commencement Date, and the Base Rent for
each subsequent month shall be due on the first day of every month thereafter
throughout the Term.  Tenant shall pay the Base Rent to Landlord at the address
set forth below Landlord’s signature block.  Base Rent for partial months shall
be prorated.


2.2        Additional Payments by Tenant.  Tenant shall pay all utilities,
janitorial expenses, and routine maintenance costs, and costs of insurance for
Tenant’s business operations and equipment (as described in Paragraph 11.2
below) commencing on the Commencement Date and continuing throughout the Term.  


2.3  Landlord Payments.  Landlord shall, throughout the Term, pay all property
taxes for the Premises and premiums for insurance for the building (as described
in Paragraph 11.4).  Landlord shall pay for (a) all capital improvements made to
the Premises; (b) all costs incurred to comply with applicable laws (except if
such compliance is required as a result of Tenant’s specific nature of use of
the Premises, in which case Tenant shall be responsible for the costs of
compliance); and (c) all costs incurred to remove or remediate Hazardous
Material on the Premises (except if such removal or remediation is required as a
result of the acts of Tenant or any employees or agents of Tenant, in which case
Tenant shall be responsible for the costs of removal or remediation).


3.  USE.  Tenant may use the Premises for all legally permitted purposes.


4.  HAZARDOUS MATERIAL.  Tenant’s use of the Premises does not and will not
involve the use, storage or generation of “Hazardous Material” (as defined
below) in violation of any federal, state or local environmental, health or
safety related law currently existing and as amended, enacted, issued or adopted
in the future which is applicable to the Premises.  For purposes of this Lease,
the term “Hazardous Material” means any chemical, substance, material,
controlled substance, object, condition, waste or combination thereof which is
or may be hazardous to human health or safety or to the environment due to its
radioactivity, ignitability, corrosiveness, reactivity, explosiveness, toxicity,
carcinogenicity, infectiousness or other harmful or potentially harmful
properties or effects, including, without limitation, petroleum and petroleum
products, asbestos, radon, polychlorinated biphenyls (PCBs) and all of those
chemicals, substances, materials, controlled substances, objects, conditions,
wastes or combinations thereof which are now or become in the future listed,
defined or regulated in any manner by any federal, state or local law based
upon, directly or  indirectly, such properties or effects.  Hazardous Material
shall not include small quantities of ordinary office and cleaning supplies.
 

 
2

--------------------------------------------------------------------------------

 

5.      MAINTENANCE AND REPAIR.  Tenant shall, at its own cost and expense, keep
and maintain all non-structural portions of the Premises in good, safe, and
sanitary condition, promptly making all necessary routine repairs and
replacements and providing for janitorial services and regular removal of trash
and debris.
 
6.  ALTERATIONS.     Tenant, at its sole cost, may make such alterations to the
Premises as are necessary and desirable for Tenant’s use of the Premises for its
business purposes, upon written approval of the Landlord, which approval shall
not be unreasonably withheld, conditioned, or delayed.  Notwithstanding the
above, alterations or improvements that do not affect the structural integrity
of the building or any building systems may be made by Tenant without first
obtaining Landlord’s consent, but in compliance with all applicable laws and all
other provisions of this Paragraph 6.  All such alterations, additions or
improvements must be done in a good and workmanlike manner and diligently
prosecuted to completion.  Tenant shall deliver to Landlord upon commencement of
such work, a copy of the permit (if one is required) with respect
thereto.  Tenant shall notify Landlord in writing at least ten (10) days prior
to the commencement of any such work in or about the Premises and Landlord shall
have the right at any time and from time to time to post and maintain notices of
non-responsibility in or about the Premises.  Affixed alterations made by Tenant
will not be removed by Tenant at the termination of this Lease.
 
7.      LIENS.  Tenant shall have no authority to create or place any lien or
encumbrance upon the Premises. Tenant will pay all sums legally due and payable
by it on account of any labor performed or materials furnished in connection
with any work performed by Tenant on the Premises.  Tenant shall discharge of
record by payment, bonding or otherwise any claim of lien filed against the
Premises on account of any labor performed or materials furnished in connection
with any work performed by Tenant on the Premises within 30 days of the filing
of any claim of lien.  Tenant shall indemnify and hold Landlord harmless from
any and all loss, cost or expense based on or arising out of asserted claims or
liens against the leasehold estate or against the right, title and interest of
Landlord in the Premises or this Lease arising from the act or agreement of
Tenant.  Tenant agrees to give Landlord immediate written notice of the placing
of any lien or encumbrance against the Premises.
 
8.      SIGNS.                 Tenant, at Tenant’s cost, shall have the right to
erect such signage on the Premises as Tenant deems desirable, subject to laws of
the jurisdiction in which the Premises are located.  All signs shall be kept in
good condition.
 
9.      UTILITIES.   Tenant shall put in its name and pay for all water, gas,
heat, light, telephone, and for other utilities and services used on or from the
Premises, together with any taxes, penalties, surcharges or the like pertaining
thereto and any maintenance charges for utilities and shall furnish all electric
light bulbs and tubes.  Landlord shall not be liable for any damages directly or
indirectly resulting from or arising out of the interruption or failure of
utility services on the Premises nor shall Tenant be entitled to an abatement in
Rent as a result thereof.
 

 
3

--------------------------------------------------------------------------------

 

10.
FIRE AND CASUALTY DAMAGE.



10.1     Landlord’s Obligations.  If the Premises are damaged or destroyed by
fire, earthquake or other casualty, Tenant may, at its option, terminate this
Lease effective as of the date of the casualty.  If Tenant does not elect to
terminate this Lease, Landlord, at its expense, shall promptly make the required
repairs, subject to the terms of Paragraph 10.2 below.  Landlord shall have use
of any insurance proceeds for such repairs, but the limits of the proceeds shall
not limit Landlord’s obligation to repair the Premises.  Rent payments shall be
abated during the period in which Tenant is not able to access or use the
Premises for its business purposes.


10.2    Lender Discretion. Notwithstanding anything herein to the contrary, if
the holder of any indebtedness secured by a mortgage or deed of trust covering
the Premises requires that the insurance proceeds from insurance held by
Landlord be applied to such indebtedness, then Landlord shall have the right to
deliver written notice to Tenant, thereby terminating this Lease.


11.
INDEMNITY AND INSURANCE.



11.1    Indemnity.  Tenant hereby releases Landlord and all members, officers,
managers, employees, or representatives of Landlord (collectively, the “Landlord
Parties”) and shall indemnify, protect defend and hold the Landlord Parties
harmless from any and all claims, judgments, damages, liabilities, losses, sums
paid in settlement of claims, costs and expenses (including, but not limited to,
reasonable attorneys' fees and litigation costs), obligations, liens and causes
of action (collectively, “Claims”), which are made by third parties, to the
extent such Claims arise from Tenant’s or Tenant’s shareholders, officers,
directors, employees or representatives (collectively, “Tenant’s Parties”)
activities in, on or about the Premises, including, without limitation, Tenant’s
breach or default of any obligation of Tenant to be performed under the terms of
this Lease, the conduct of Tenant’s business, the nonobservance or
nonperformance of any law, ordinance or regulation, or the negligence or
misconduct of Tenant or Tenant’s Parties.  The foregoing indemnity and release
shall not apply in the case of injury to persons or damage to property to the
extent caused by the negligence or willful misconduct of Landlord or any of the
Landlord Parties.


11.2     Tenant’s Insurance Obligations.  Tenant shall carry and maintain, at
its sole cost and expense, the following types, amounts and forms of insurance:


11.2.1     Personal Property Insurance.  Tenant shall carry insurance covering
the trade fixtures, furniture, personal property and equipment located in the
Premises. 


11.2.2  Liability Insurance.  Tenant shall obtain and keep in force a Commercial
General Liability policy of insurance protecting Tenant and Landlord as an
additional insured against claims for bodily injury, personal injury and
property damage based upon or arising out of the ownership, use, occupancy or
maintenance of the Premises and all areas appurtenant thereto in an amount of
not less than One Million Dollars.  Such policy shall be in the occurrence
form.  Said policy shall provide primary coverage to Landlord; if any policy
issued to Landlord provides duplicate coverage or is similar in coverage,
Landlord’s policy will be excess over Tenant’s policies.



 
4

--------------------------------------------------------------------------------

 

11.2.3     Workers' Compensation Insurance.  Tenant shall maintain Workers'
compensation insurance, including employers' liability coverage, to comply with
the applicable New York law.


11.3                 Evidence of Coverage.  All of the policies required to be
obtained by Tenant pursuant to the provisions of Paragraph 11.2 shall be with
companies licensed or admitted to transact business in New York, and maintaining
during the policy term a "General Policyholders Rating" of at least B+, V, as
set forth in the most current issue of "Best's Insurance Guide", or such other
rating as may be required by Landlord or its lender.  Upon notice from Landlord,
Tenant shall add any mortgagee of Landlord as an additional insured.  Tenant
shall provide Landlord with certificates of insurance acceptable to Landlord
issued by each of the insurance companies issuing any of the policies required
pursuant to the provisions of Paragraph 11.2 and said certificates shall provide
that the insurance issued thereunder shall not be altered or cancelled until
after thirty (30) days' written notice to Landlord.  “Claims made” policies are
not permitted.  Each policy shall permit the waiver in Paragraph 11.5
below.  Evidence of insurance coverage shall be furnished to Landlord prior to
the effective date of any new or substituted coverage.  Tenant may satisfy its
insurance obligations hereunder by carrying such insurance under a so-called
blanket policy or policies of insurance.


11.4                 Landlord’s Insurance Obligations.  Landlord shall,
throughout the Term, maintain and pay for policies of insurance to cover loss or
damage to the building located on the Premises to protect against loss by fire,
flood, earthquake, and such other property insurance as would be carried by a
reasonably prudent owner.


 11.5                 Waivers of Subrogation. Landlord waives any and all rights
of recovery against Tenant for or arising out of damage to, or destruction of
the Building or the Premises and Landlord’s insurance policies shall insure
against such damage or destruction and permit such waiver.  Tenant waives any
and all rights of recovery against Landlord for or arising out of damage to or
destruction of any property of Tenant and Tenant’s insurance policies shall
insure against such damage or destruction and permit such waiver.


12. LANDLORD’S RIGHT OF ACCESS.


Tenant shall permit Landlord and its agents, at all reasonable times and at any
time in case of emergency, in such manner as to cause as little disturbance to
Tenant as reasonably practicable, to enter into and upon the Premises to inspect
them, to protect the Landlord’s interest therein, or to post notices of
non-responsibility.


13.
ASSIGNMENT AND SUBLETTING.



13.1                 No Assignment.  During the first five (5) years of the
Term, Tenant shall not have the right to assign this Lease to any party, unless
such assignment is approved in writing by the Small Business Administration that
holds the existing mortgage on the Premises (the “SBA Mortgage”) or the SBA
Mortgage is reconveyed and removed from title (in either event, an “SBA Removal
of Restriction”).


13.2                 Landlord’s Consent.  After the first five (5) years of the
Term or upon the SBA Removal of Restriction, this Lease may be assigned and all
or a portion of the Premises may be subleased only with the prior written
consent of Landlord, which consent shall not be unreasonably withheld or
delayed; provided, however, that Landlord’s consent shall not be required for a
Permitted Transfer, as described in Paragraph 13.3.  If Landlord’s consent is
required, Tenant shall provide to Landlord reasonable information concerning the
proposed subtenant or assignee, including, without limitation, information
concerning the nature of its business, its financial status, and its
creditworthiness.  Landlord shall approve or disapprove the proposed assignment
or sublease within 15 calendar days after receipt of Tenant’s request and
supporting information concerning the third party, and if Landlord has not
responded within such 15 day period, Landlord shall be deemed to have consented.

 
5

--------------------------------------------------------------------------------

 



13.3                 Permitted Transfers. After the first five (5) years of the
Term or upon the SBA Removal of Restriction, then notwithstanding anything to
the contrary contained in this Lease, Tenant shall have the right, without first
obtaining the consent of Landlord, to assign this Lease or sublease the Premises
or otherwise share or transfer use or occupancy of the Premises to (a) any
entity resulting from a merger or consolidation of Tenant with any organization;
(b) any entity purchasing substantially all of the stock or assets of Tenant;
(c) any entity succeeding to the business and assets of Tenant; and (d) any
entity which controls, or is controlled by, is under common control with Tenant
(and such affiliates shall have the same rights as Tenant under this
Paragraph).  No change of stock ownership or control of Tenant shall constitute
an assignment hereunder.


14.           CONDEMNATION.   If the whole or any portion of the Premises is
taken or damaged because of the exercise of the power of eminent domain, whether
by condemnation proceedings or otherwise (collectively, a “Taking”), and the
Taking would prevent or materially interfere with the use of the Premises for
the purpose for which they are being used, as determined by Tenant, this Lease
shall terminate effective when the physical Taking of the Premises shall occur.


15.
SURRENDER AND HOLDING OVER.



15.1    Surrender. Upon the expiration or sooner termination of the Term of this
Lease, Tenant shall surrender the Premises in as good condition as when
received, reasonable wear and tear excepted, broom clean and free of trash and
rubbish, and free from all tenancies or occupancies by any person.  Tenant shall
remove all of its trade fixtures, furniture, non-affixed equipment and other
personal property installed in the Premises prior to the expiration or earlier
termination of this Lease.  Tenant shall not be obligated to remove any affixed
alterations, additions and improvements made by Tenant to the
Premises.  Alterations, additions and improvements remaining on the Premises at
the expiration or earlier termination of this Lease shall become the property of
Landlord.  Tenant shall, at its own cost, completely repair any and all damage
to the Premises caused by Tenant’s removal of its personal property and
equipment.


15.2    Holding Over. If Landlord agrees in writing that Tenant may hold over
after the expiration or termination of this Lease, unless the parties hereto
otherwise agree in writing on the terms of such holding over, the holdover
tenancy shall be subject to termination by Landlord or Tenant at any time upon
not less than thirty (30) days' prior written notice.  In such case, the tenancy
shall be on the terms, including the rental terms, of this Lease.  If Tenant
holds over without the consent of Landlord, it shall be a tenancy at will
terminable at any time, and shall be on all of the other terms and provisions of
this Lease, except that Tenant shall pay Landlord from time to time upon demand,
as Rent for the period of any holdover, an amount equal to 110% of the Base Rent
in effect an the termination date, computed on a daily basis for each day of the
hold over period.  No holding over by Tenant, whether with or without consent of
Landlord, shall operate to extend this Lease.  The preceding provisions of this
Paragraph 15.2 shall not be construed as consent for Tenant to hold over.

 
6

--------------------------------------------------------------------------------

 



16.           QUIET ENJOYMENT.  Landlord represents and warrants that it has
full rights and authority to enter into this Lease and that so long as Tenant is
not in Default (as defined in Paragraph 17) beyond any applicable cure period,
Tenant shall peaceably and quietly have, hold and enjoy the Premises for the
Term without hindrance or molestation from Landlord.


17.
EVENTS OF DEFAULT.



The following events shall be deemed to be events of default by Tenant under
this Lease (“Default”):


17.1    Failure to Pay Rent. Tenant shall fail to pay any installment of the
Rent herein reserved within five (5) business days following notice of
non-payment.  Such notice shall be in lieu of and not in addition to any notice
required under New York law.


17.2    Appointment of Receiver. A receiver or trustee (or similar official)
shall be appointed for all or substantially all of the assets of Tenant.


17.3    Bankruptcy. The filing of any voluntary petition by Tenant under the
Bankruptcy Code, or the filing of an involuntary petition by Tenant’s creditors,
which involuntary petition remains undischarged for a period of forty-five (45)
days.


17.4    Attachment. The attachment, execution or other judicial seizure or
non-judicial seizure of all or substantially all of Tenant’s assets located at
the Premises or of Tenant’s interest in this Lease or the Premises, if such
attachment or other seizure remains undismissed or undischarged for a period of
ten (10) business days after the levy thereof.


17.5    Failure to Comply with Lease Terms. Tenant shall fail to comply with any
term, provision or covenant of this Lease (other than the foregoing in this
Paragraph 17), and shall not cure such failure within thirty (30) days after
written notice thereof to Tenant; provided, however, that Tenant shall not be in
breach hereunder if Tenant commences such cure within such thirty (30) day
period and diligently prosecutes the cure to completion.


18.
LANDLORD’S REMEDIES.



 Upon the occurrence of any of the events of default described in Paragraph 17
hereof, following any applicable notice and cure period set forth in Paragraph
17, Landlord shall have the option to pursue any one or more of the following
remedies as allowed by law or equity, which remedies are cumulative and shall
not preclude Landlord from invoking any other remedy allowed at law or in
equity.


18.1    Landlord’s Termination of Lease; Tenant’s Surrender of
Possession.  Landlord shall have the right, at any time after the occurrence of
an event of default, with or without further notice or demand, to terminate this
Lease, and at any time thereafter to recover possession of the Premises and
expel and remove therefrom Tenant and any other person occupying the same and
their personal property, by any lawful means, and again repossess and enjoy the
Premises without prejudice to any of the remedies that Landlord may have under
this Lease, at law or equity by reason of Tenant’s default or of such
termination.

 
7

--------------------------------------------------------------------------------

 



18.2    Landlord’s Continuation of Lease after Event of Default. At Landlord’s
option, and despite an Event of Default, Landlord may continue this Lease in
effect for so long as Landlord does not terminate Tenant’s right to possession
under Paragraph 18.1 hereof, which Landlord may do at any time during the
continuance of the uncured default.  If Landlord continues this Lease in effect,
Landlord may relet all or any part of the Premises for such term and at such
rental rate as Landlord, in its sole discretion, may determine.  To the extent
required by law, Landlord shall use reasonable efforts to mitigate its
damages.  So long as Landlord continues this Lease in effect after an Event of
Default, Landlord may recover Rent as it becomes due.


18.3    Damages upon Termination. If Landlord terminates this Lease pursuant to
the provisions of Paragraph 18.1, then, in addition to any other rights and
remedies to which Landlord may be entitled under applicable law, Landlord shall
be entitled to recover from Tenant:  (a) All Rent payable under this Lease by
Tenant to Landlord prior to the date of termination; and (b) Tenant shall pay to
Landlord, in monthly installments, on the day set forth herein for payment of
Rent, any deficiency between what Landlord collects as a result of reletting the
Premises (after deduction for Landlord’s actual costs in reletting the
Premises); provided, however, that in lieu of monthly installments described in
clause (b), Landlord may demand, as liquidated and agreed final damages, a sum
equal to the amount by which the Rent for the period which otherwise would have
constituted the unexpired portion of the Term exceeds the then fair and
reasonable rental value of the Premises, for the same period (with both amounts
being discounted to present value at a rate of interest equal to 2% below the
then Base Rate) less the aggregate amount of deficiencies already collected by
Landlord pursuant to the provisions of clause (b) hereof for the same
period.  If all or any portion of the Premises are relet by Landlord for the
period which otherwise would have constituted the unexpired portion of the Term,
or any part thereof, the amount of rent reserved upon such reletting shall be
deemed prima facie, to be the fair and reasonable rental value for the part or
the whole of the Premises so relet during the term of the reletting.
                      

18.4     Costs. If Landlord incurs any cost or expense occasioned by an Event
Default (including, but not limited to, attorneys' fees and costs), then
Landlord shall be entitled to receive such costs together with interest on all
funds Landlord expends at the lesser of four percent (4%) per annum or the
maximum rate allowed by law, including without limitation, brokers' fees
incurred by Landlord in connection with reletting the whole or any part of the
Premises; the costs of removing and storing Tenant’s or other occupant’s
property; the costs of repairing altering, remodeling or otherwise putting the
Premises into condition acceptable to a new tenant or tenants; and all
reasonable expenses incurred by Landlord in enforcing or defending Landlord’s
right and/or remedies, including reasonable attorneys' fees whether or not suit
is actually filed.


19.           TENANT’S REMEDIES. Landlord shall not be in default under this
Lease unless Landlord fails to perform obligations required of Landlord within
thirty (30) days after written notice is delivered by Tenant to Landlord,
specifying the obligation which Landlord has failed to perform; provided,
however, that if the nature of Landlord’s obligation is such that more than
thirty (30) days are required for performance, then Landlord shall not be in
default if Landlord commences performance within such thirty (30) day period and
thereafter diligently prosecutes the same to completion.

 
8

--------------------------------------------------------------------------------

 



20.           MORTGAGES.  Tenant accepts this Lease subject and subordinate to
any mortgages or deed(s) of trust now or at any time hereafter constituting a
lien or encumbrance upon the Premises.  If the mortgagee or beneficiary under a
deed of trust elects to have Tenant’s interest in this Lease superior to any
such instrument, then by notice to Tenant from such mortgagee or beneficiary,
this Lease shall be deemed superior to such lien, whether this Lease was
executed before or after said mortgage or deed of trust.  Tenant shall at any
time hereafter on demand execute any instruments, releases or other documents
which may be required by any mortgagee for the purpose of subjecting and
subordinating this Lease to the lien of any such mortgage; provided, however,
that as a condition of Tenant’s executing a subordination agreement, the lender
shall deliver to Tenant a commercially reasonable non-disturbance
agreement.  Landlord shall deliver to Tenant, within 30 days of the execution of
this Lease, a commercially reasonable subordination, non-disturbance, and
attornment agreement signed by any current holder of a mortgage or deed of trust
on the Premises.


21.
GENERAL PROVISIONS.



21.1    Binding Effect.  The terms, provisions and covenants and conditions
contained in this Lease shall apply to, inure to the benefit of, and be binding
upon, the parties hereto and upon their respective heirs, legal representatives,
successors and permitted assigns.


21.2     Captions.  The captions inserted in this Lease are for convenience only
and in no way define, limit or otherwise describe the scope or intent of this
Lease, or any provision hereof, or in any way affect the interpretation of this
Lease.             21.3     Certificates.  Each party shall, from time to time
within ten (10) days after request of the other party, deliver to the requesting
party, an estoppel certificate stating that this Lease is in full force and
effect (or reasons that it is not), the date to which Rent has been paid, the
unexpired Term of this Lease and such other matters pertaining to this Lease as
may be requested by Landlord.


21.4     Amendments.  This Lease may not be altered, changed or amended except
by an instrument in writing signed by both parties hereto.


21.5     Entire Agreement.  This Lease constitutes the entire understanding and
agreement of the Landlord and Tenant with respect to the subject matter of this
Lease, and contains all of the covenants and agreements of Landlord and Tenant
with respect thereto, and supersedes and replaces all prior discussions,
negotiations, drafts, and documents related to the lease of the Premises.


21.6  Attorneys' Fees.  If either Landlord or Tenant commences an action by or
against the other party arising out of or in connection with this Lease or the
Premises, the prevailing party shall be entitled to recover from the losing
party reasonable attorneys' fees and other costs incurred in connection with the
action, preparation for such action, any appeals relating thereto and enforcing
any judgments rendered in connection therewith.


21.7     Severability.  If any term or provision of this Lease is illegal,
invalid or unenforceable, such term shall be limited to the extent necessary to
make it legal and enforceable, and, if necessary, severed from this Lease.  All
other terms and provisions of this Lease shall remain in full force and effect.

 
9

--------------------------------------------------------------------------------

 





21.8     Performance Under Protest.  If at any time a dispute shall arise as to
any amount or sum of money to be paid by one party to the other under the
provisions hereof, the party against whom the obligation to pay the money is
asserted shall have the right to make payment “under protest” and such payment
shall not be regarded as a voluntary payment, and there shall survive the right
on the part of said party to institute suit for recovery of such sum.  If it
shall be adjudged that there was no legal obligation on the part of said party
to pay such sum or any part thereof, said party shall be entitled to recover
such sum or so much thereof as it was not legally required to pay under the
provisions of this Lease.


21.9    Notices.
 
(a)           Whenever any Party shall desire to give or serve any notice,
demand, request, approval, disapproval or other communication, each such
communication shall be in writing and shall be delivered personally, by
messenger or by mail, postage prepaid, or nationally-recognized overnight
courier, to the address set forth in the signature block of this Lease or by
facsimile transmission.
 
(b)           Service of any such communication shall be deemed made on the date
of actual receipt or refusal to accept delivery.  Communications transmitted by
facsimile transmission shall be deemed delivered upon telephonic confirmation of
receipt (confirmation report from fax machine is sufficient), provided a copy is
also delivered via delivery or mail.  If such communication is received on a
Saturday, Sunday or legal holiday, or after 5:00 p.m. (PT) it shall be deemed
received on the next business day.
 
(c)           Any party may from time to time, by notice in writing, designate a
different address to which, or a different person or additional persons to whom,
all communications are thereafter to be made.
 
21.10                 No Broker’s Fees.  Each party represents and warrants that
it has dealt with no broker, agent or other person in connection with this
transaction and that no broker, agent or other person brought about this
transaction and each party agrees to indemnify and hold the other harmless from
and against any claims by any other broker, agent or other person claiming a
commission or other form of compensation by virtue of having dealt with such
party with regard to this Lease.


21.11                 Force Majeure.  Each party’s obligations hereunder shall
be suspended if performance cannot be accomplished by reason of strike, other
labor trouble, governmental preemption of priorities or other controls in
connection with a national or other public emergency or shortages of fuel,
supplies or labor resulting therefrom, terrorism (whether local, regional or
national), inclement weather, national disasters or acts of God, unavailability
of materials, delays in governmental processing and issuance of permits or
inspections, or any other cause, whether similar or dissimilar, beyond the
party’s reasonable control, provided, however, that performance shall be
undertaken as soon as possible after the event of force majeure.  Tenant’s
obligation to make monetary payments shall not be excused by an event of force
majeure.


 
21.12
Option to Extend.


 
10

--------------------------------------------------------------------------------

 



(a)           Tenant shall have the one time option to extend the term of this
Lease (the “Option”) for one additional five (5) year term (the “Option
Term”).  To exercise the Option, Tenant shall deliver to Landlord notice of
Tenant’s exercise of the Option not less than six (6) months prior to the
original Termination Date.  All of the terms and conditions of the Lease shall
apply during the Option Term, and the Termination Date shall refer to the last
day of the Option Term; provided, however, that Base Rent shall be determined as
set forth in this Paragraph 21.12, and Tenant shall have no further option to
extend the Term.
 
(b)           If Tenant exercises its Option, the Base Rent during the Option
Term shall be increased (but not decreased) by the increase, if any, from the
“Base Month”, as defined below, in the Consumer Price Index of the Bureau of
Labor Statistics of the U.S. Department of Labor for CPI-U (All Urban Consumers)
for New York-Northern New Jersey-Long Island, All Items (1982-1984 = 100),
herein referred to as “CPI”, calculated as set forth below.
 
(c)           The monthly Base Rent payable during the Option Term shall be
calculated as follows:  the Base Rent set forth in Paragraph 2.1 of this Lease
shall be multiplied by a fraction, the numerator of which shall be the CPI of
the calendar month which is two (2) months prior to the first day of the Option
Term, and the denominator of which shall be the CPI of the calendar month which
is two (2) months prior to the month in which the Commencement Date occurred
(the “Base Month”); provided, however, the increase shall not be less than the
equivalent of two percent (2%) per annum or ten percent (10%) for the Option
Term from the Base Rent payable on the Commencement Date nor greater than the
equivalent of six percent (6%) per annum or thirty percent (30%) for the Option
Term from the Base Rent payable on the Commencement Date.  The amount so
calculated shall constitute the new monthly Base Rent hereunder during the
Option Term.
 
(d)           In the event the compilation or publication of the CPI shall be
transferred to any other governmental department or bureau or agency or shall be
discontinued, then the index most nearly the same as the CPI shall be used to
make such calculation.
 







 
11

--------------------------------------------------------------------------------

 



Executed as of the date first above written.


LANDLORD:
K & K Unlimited, a  New York limited liability company


By:   /s/ D. Clark

--------------------------------------------------------------------------------

Name: Darren Clark
Title: Manager


Notice Address:
 
4 Gotham Court,
Mt. Sinai, New York 11766


TENANT:
Cables Unlimited, Inc., a New York corporation




By:  /s/ James Doss

--------------------------------------------------------------------------------

Name: James Doss
Title:  Vice President, Finance


Notice Address:


3 Old Dock Road, Yaphank,
New York, 11980
 
 
With a copy to:


RF Industries, Ltd.
7610 Miramar Road, Building 6000
San Diego, CA 92126
Attn:  Chief Executive Officer


Phone (858) 549-6340
Fax (858) 549-6345

 
12

--------------------------------------------------------------------------------

 
